MEMORANDUM **
Dharam Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s decision for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition.
Substantial evidence supports the IJ’s finding that Singh did not demonstrate past persecution. The record indicates that the limited extent of the harsh treatment Singh received while living in India does not compel a finding of past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000).
Because he failed to demonstrate past persecution, Singh is not entitled to a presumption of a well-founded fear of future persecution. Because he did not carry his burden of showing such a well-founded fear, he has failed to establish eligibility for asylum. See Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000). He also did not establish that he was eligible for withholding of removal. See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
Substantial evidence also supports the IJ’s denial of CAT relief because Singh did not establish that it is more likely than not that he will be tortured should he return to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.